 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN SCOTT CORRAL,                                No. 2: 19-cv-0859 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    CORPORAL MARTINEZ, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion to disqualify the undersigned.

19   (ECF No. 6.) The undersigned construes plaintiff’s motion to disqualify as a motion for recusal.

20   For the reasons stated herein, plaintiff’s motion is denied.

21           Plaintiff's motion is considered pursuant to the standards set forth in 28 U.S.C. § 144 and

22   § 455. Specifically, Title 28 U.S.C. § 144 provides, in part:

23                  Whenever a party to any proceeding in a district court makes and
                    files a timely and sufficient affidavit that the judge before whom the
24                  matter is pending has a personal bias or prejudice either against him
                    or in favor of any adverse party, such judge shall proceed no further
25                  therein, but another judge shall be assigned to hear such
                    proceeding[.]
26
27   ////

28   ////
                                                        1
 1          Title 28 U.S.C. § 455 provides:

 2                  (a) Any justice, judge, or magistrate judge of the United States shall
                    disqualify himself in any proceeding in which his impartiality might
 3                  reasonably be questioned.
 4                  (b) He shall also disqualify himself in the following circumstances:
 5                  (1) Where he has a personal bias or prejudice concerning a party, or
                    personal knowledge of disputed evidentiary facts concerning the
 6                  proceeding....
 7          Plaintiff alleges that the undersigned should recuse himself from this action because the

 8   undersigned denied plaintiff’s habeas corpus petition in 2:14-cv-3007. Plaintiff argues that he

 9   had strong grounds for his habeas corpus petition and that the undersigned ruled against him with

10   “extreme prejudice.” Plaintiff alleges that the undersigned is “pro law-enforcement.” Plaintiff

11   alleges that the undersigned is not impartial.

12          The undersigned's previous adverse rulings in 14-3007 are a substantively insufficient

13   basis to support recusal. See Liteky v. United States, 510 U.S. 540, 555 (1994) (judicial rulings

14   alone almost never constitute a valid basis for a bias or partiality motion”); Leslie v. Grupo ICA,

15   198 F.3d 1152, 1160 (9th Cir. 1999) (allegations stemming entirely from a district judge's

16   adverse rulings do not provide an adequate basis for recusal). The proper mechanism by which to

17   challenge an adverse ruling is an appeal, not recusal. Liteky, 510 U.S. at 555.

18          Plaintiff's broad and unsupported allegation fails to adequately “state the facts and the

19   reasons for the belief that bias or prejudice exists....” 28 U.S.C. § 144. As the Supreme Court has

20   observed:
21                  [O]pinions formed by the judge on the basis of facts introduced or
                    events occurring in the course of the current proceedings, or of prior
22                  proceedings, do not constitute a basis for a bias or partiality motion
                    unless they display a deep-seated favoritism or antagonism that
23                  would make fair judgment impossible. Thus, judicial remarks during
                    the course of a trial that are critical or disapproving of, or even hostile
24                  to, counsel, the parties, or their cases, ordinarily do not support a bias
                    or partiality challenge.
25

26   Liteky, 510 U.S. at 555.
27          Rather, recusal is warranted only by judicial remarks that “reveal an opinion that derives

28   from an extrajudicial source [and] ... such a high degree of favoritism or antagonism as to make
                                                         2
 1   fair judgment impossible.” Id. See also Larson v. Palmateer, 515 F.3d 1057, 1067 (9th Cir.

 2   2008) (“In the absence of any evidence of some extrajudicial source of bias or partiality, neither

 3   adverse rulings nor impatient remarks are generally sufficient to overcome the presumption of

 4   judicial integrity.”). The Supreme Court elaborated on this distinction as follows:

 5                    Not establishing bias or partiality, however, are expressions of
                      impatience, dissatisfaction, annoyance, and even anger, that are
 6                    within the bounds of what imperfect men and women, even after
                      having been confirmed as federal judges, sometimes display. A
 7                    judge's ordinary efforts at courtroom administration—even a stern
                      and short-tempered judge's ordinary efforts at courtroom
 8                    administration—remain immune.
 9   Id. at 555–56.
10           Although a judge must recuse himself from any proceeding in which any of the criteria

11   noted above apply, he or she must not simply recuse out of an abundance of caution when the

12   facts do not warrant recusal. Rather, there is an equally compelling obligation not

13   to recuse where recusal in not appropriate. See United States v. Holland, 519 F.3d 909, 912 (9th

14   Cir. 2008) (“We are as bound to recuse ourselves when the law and facts require as we are to hear

15   cases when there is no reasonable factual basis for recusal.”); see also United States v. Snyder,

16   235 F.3d 42, 45 (1st Cir. 2000) (“[J]udges are not to recuse themselves lightly under § 455(a)”);

17   In re U.S., 441 F.3d 44, 67 (1st Cir. 2006) (“The trial judge has a duty not to recuse himself or

18   herself if there is no objective basis for recusal”).

19           As the First Circuit has explained:

20                     [A]n appellate court has no wish to encourage strategic moves by a
                      disgruntled party to remove a judge whose rulings the party dislikes.
21                    “[T]he disqualification decision must reflect not only the need to
                      secure public confidence through proceedings that appear impartial,
22                    but also the need to prevent parties from too easily obtaining the
                      disqualification of a judge, thereby potentially manipulating the
23                    system for strategic reasons, perhaps to obtain a judge more to their
                      liking.”
24

25   In re U.S., 441 F.3d at 67 (quoting In re Allied-Signal Inc., 891 F.2d 967, 970 (1st Cir. 1989).

26           In the instant case, none of the elements supporting recusal are present nor are they
27   reasonably inferred by plaintiff's allegations. Under these circumstances, no “reasonable observer

28   who is informed of all the surrounding facts and circumstances” would conclude that the
                                                             3
 1   undersigned's impartiality might be reasonably questioned in this action. In re Marshall, 721 F.3d

 2   1032, 1041 (9th Cir. 2013) (quoting Cheney v. U.S. District Court, 541 U.S. 913, 924 (2004)).

 3   For all of these reasons, plaintiff's motion for recusal is denied.

 4          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to disqualify the

 5   undersigned (ECF No. 6), construed as a motion for recusal, is denied.

 6   Dated: September 13, 2019

 7

 8

 9

10

11
     Cor849.rec
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
